DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It does not appear any amendments have been made since the international search report was completed July 20, 2018. As such, Examiner adopts the findings included in the written opinion of the international searching authority (mailed July 27, 2018).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10, 15-22, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jouan et al. (FR-2818839-A1, hereinafter “Jouan”).
Claim 1.  Jouan discloses a fiber optic module (Fig. 2, ‘1’) comprising:
a plurality of optical fibers (6) routed through at least a portion of the fiber optic module; and
a plurality of demateable fiber optic connection locations (Fig. 2: right part of optical module 1) each including a fiber alignment device (17, 19, 23-25) configured for co-axially aligning non-ferrulized optical fibers (Figs. 2-4), each fiber alignment device including first and second opposite ends that respectively define first and second fiber openings (Fig. 3 ‘21’ and Fig. 4 ‘55’) for receiving non-ferrulized optical fibers desired to be aligned (Fig. 2-4), the demateable fiber optic connection locations including one or more alignment device 
Claim 3.  Jouan discloses the module of claim 1 wherein the non-ferrulized end portions of the optical fibers are adhesively secured within the fiber alignment devices (lines 85-87 of the translated text).
Claim 10.  Jouan discloses the module of claim 1 wherein the module is a fan-out module the fibers transition from cable (3) and fanning out to the respective ports (Fig. 2).
Claim 16.  Jouan discloses the module of claim 1 further comprising a module housing (Fig. 1, ‘7’) that encloses the optical fibers, wherein the connector ports (4) are accessible from outside the module housing (Figs. 1 and 2).
Claims 15 and 17.  Jouan discloses a method for making the fiber optic module of claim 1, comprising the steps of:


cleaving the non-ferrulized end portions of the optical fibers that project outwardly from the substrate;
processing end faces of the cleaved, non-ferrulized end portions of the optical fibers (implicit: Fig. 4A and 4B show connection between two bare fiber ends which need to be cleaved and processed before connection); inserting the processed, non-ferrulized end portions of the optical fibers into the second openings of the fiber optic alignment devices (Fig. 4A); and
bonding the inserted, non-ferrulized end portions of the optical fibers within the fiber optic alignment devices (Fig. 4, lines 85-87 of the translated text).
Claim 18.  Jouan discloses the method of claim 17, wherein the non-ferrulized end portions of the optical fibers that project from the substrate are arranged in a row, wherein the fiber alignment devices can be held in a row within a fixture at a spacing that patches a spacing of the non-ferrulized end portions, and wherein the non-ferrulized end portions can be simultaneous inserted into the fiber alignment devices..  The row arrangement of projecting fiber ends and fiber alignment devices for simultaneous insertion (Fig. 2).
Claim 19.  Jouan discloses demateable fiber optic connection location comprising: a fiber alignment device configured for co-axially aligning non-ferrulized optical fibers, the fiber alignment device (Fig. 1, ‘17’, ‘19’, ‘23’-‘25’) including first and second opposite ends that respectively define first and second fiber openings for receiving non-ferrulized optical fibers desired to be aligned, the demateable fiber optic connection location including a connector port-
Claim 20.  Jouan discloses a telecommunication module (Figs. 1-4) comprising:
a shell (8, 9) defining an interior volume (Fig. 2);
an optical circuit (6, 15) disposed in the interior volume Fig. 2), the optical circuit  having a first location (13), a second location (19), and a plurality of first optical fibers (6) routed between the first location and the second location (Fig. 2); and
a fiber alignment interface (17, 19, 23-25) at the second location (19) for optically coupling non-ferrulized ends of the first fibers (6) to non-ferrulized ends (Fig. 4 ‘5a’) of a plurality of second fibers (5).
Claim 21.  Jouan discloses the telecommunications module of claim 20, wherein the fiber alignment interface includes a plurality of single fiber alignment devices or at least one multi-fiber alignment device (Fig. 2, ‘17’, ‘19’, ‘23’-‘25’).
Claim 22.  Jouan discloses the telecommunications module of claim 20, wherein the fiber alignment interface includes connector ports for receiving ferrule-less fiber optic connectors (connector ports in Fig. 2 ‘19’).
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jouan in view of Ott (US 2017/0299831 A1, hereinafter “Ott”).
Regarding claims 2, 4, and 24, Jouan discloses the invention of claims 1 and 20, but does not explicitly teach the non-ferrulized end portions of the optical fibers are bare optical fibers, not an index matching gel within the fiber alignment devices.
Ott teaches connecting ferrule-less multi-fibers to an optical module by stripping the portion of the jacket to expose the bare optical fibers and forming angled tips on the bare optical fiber sections (Para [0006]).   In claim 6, Ott teaches using an index matching gel for coupling the optical fibers.
It would have been obvious to one having ordinary skill in the art to recognize the method of stripping the optical fibers such that the fiber portions to be connected is bare and using an index matching gel as an adhesive is well known in the art, as taught by Ott.  One would .
Claims 5-9, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jouan in view of Murray et al. (US 2015/0253514 A1, hereinafter “Murray”).
Regarding claims 5-9, 23, and 26 Jouan discloses the invention of claims 1 and 20, but does not disclose the alignment device mounting housing  include at least one molded plastic block that defines a plurality of connector ports, wherein the substrate is flexible and the optical fibers are bonded to the substrate along fiber routing paths.
Murray teaches an optical cassette comprising of molded plastic block (Fig. 11, ‘26’) defining plurality of the connector ports (48) with 12 alignment devices provided.  The module includes a substrate (Fig. 40, ‘224’) wherein the optical fibers are bonded to the substrate along fiber routing paths and the substrate is a flexible substrate (Para [0150]-[0151]).  Murray further teaches the molded polymeric structure allow for significant build up of ferrule interface variation (Para [0150]).  Furthermore, by allowing the substrate of the flexible circuit to bend in a controlled manner, the tolerances are accommodated.  The multi-fiber terminating device comprises a MPO connector (Fig. 11, ‘16’).  It would have been obvious to one having ordinary skill in the art to recognize manufacturing techniques of Murray can be applied to the invention of Jouan to improve upon the device tolerances.  One would be motivated to improve manufacturing tolerance of optical devices to reduce cost as low tolerance in manufacturing would result in slower process to reduce unacceptable tolerances in the final device.

    PNG
    media_image1.png
    428
    793
    media_image1.png
    Greyscale

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jouan in view of Bran de Leon et al. (US 20110091170 A1, herein after “Bran de Leon”).
Jouan discloses the fiber optic module is a fan-out module of claim 1, however, Jouan does not teach a multi-fiber optical stub including optical fibers optically coupled to the optical fibers routed through at least a portion of the fiber optic module.
Bran de Leon teaches a communication enclosure (202) for coupling high density network.  The stub cable is installed in the enclosure (202) prior to installation of the enclosure (202).  The fiber ends of the stub cable are spliced to the other length of feeder cable during installation of the enclosure (202) (Para [0075]).  The stub cable can also have fiber ends located outside the enclosure (202) that are spliced or otherwise connected to another length of feeder cable that extends to a location, such as a central office (Para [0075]).  The enclosure (202) provides fiber management trays which allows optical fibers routed through at least a portion of the fiber optic module.  

    PNG
    media_image2.png
    710
    459
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to recognize providing stub cable would allow the cassette to easily splice or couple to providers/subscribers network such as a cable management structure in the invention of Brand de Leon (Fig. 5).  One would be motivated to provide stub cable in the module to allow the module to expand and interface in high density network.
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jouan in view of Kaml et al. (US 2011/0235986 A1, herein after “Kaml”).
Jouan discloses the invention of claim 1, however, Jouan does not teach the fiber module includes an optical component including a wavelength division multiplexer wherein a fiber stub is optically coupled to an input of the optical component, and wherein he optical fibers routed through at least a portion of the fiber module are optically coupled to outputs of the optical component.

It would have been obvious to one having ordinary skill in the art to recognize providing stub cable within a drawer panel and couple to management components such as splitters and multiplexers are for the purpose of scaling the optical module to be compatible for high density network.  One would be motivated to provide optical coupling between a stub cable with cable management components for the purpose of interfacing the optical module to subscribers/provider network.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883